Citation Nr: 9935017	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  95-12 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability secondary to service-connected residuals of a 
gunshot wound of the left thigh.

2.  Entitlement to service connection for a left rib 
disability secondary to service-connected residuals of a 
gunshot wound of the left thigh.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left thigh, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
January 1946 and from May 1949 to June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision in 
which the RO denied a rating in excess of 10 percent for 
residuals of a gunshot wound of the left thigh, and denied 
service connection for left hip and left rib disabilities as 
secondary to the service-connected residuals of a gunshot 
wound of the left thigh.

The Board notes that the service-connected left thigh 
disability has been evaluated in accordance with 38 C.F.R. 
§ 4.73, Diagnostic Code 5314 (1999).  This provision 
contemplates muscle impairment potentially affecting both hip 
and knee flexion.  Given that the veteran has also claimed 
service connection for left hip disability, the Board 
recognizes that, by virtue of the service-connected thigh 
muscle, service connection is already in effect for certain 
hip difficulty, at least to the extent that the muscle damage 
affects hip flexion.  Diagnostic Code 5314.  Consequently, 
the Board construes the claim of secondary service connection 
as a claim for hip disability beyond that already 
contemplated by the rating under Diagnostic Code 5314.  

(The issue of entitlement to an increased rating for 
residuals of a gunshot wound of the left thigh will be 
addressed in the REMAND following the decision below.)



FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
a relationship between left hip disability and the service-
connected residuals of a gunshot wound of the left thigh.

2.  No competent medical evidence has been presented to show 
a relationship between left rib disability and the service-
connected residuals of a gunshot wound of the left thigh.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a left hip disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).

2.  The veteran has not submitted a well-grounded claim of 
service connection for a left rib disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is a continuity of symptomatology since 
service.  38 C.F.R. § 3.303(b) (1999).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in or 
aggravated by service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  Service connection may also be granted for 
disability which is proximately due to or the result of 
already service-connected disease or injury.  38 C.F.R. 
§ 3.310 (1999).  Secondary service connection may also be 
established for additional disability resulting from 
aggravation by a service-connected condition.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

The threshold question in this case is whether the veteran 
has presented well-grounded claims of service connection for 
a left hip disability and left rib disability as secondary to 
service-connected residuals of a gunshot wound of the left 
thigh.  A well-grounded claim is one which is plausible.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  If the veteran has not presented a well-grounded 
claim, then that claim must fail and there is no further duty 
to assist in the development of the claim.  Id.  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Id.  Generally, in order for a claim of 
service connection to be well grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  In addition, the Court has also stated that 
when it is contended that a service-connected disability 
caused or made worse another disability, competent medical 
evidence of a relationship between the two disabilities must 
be submitted to establish a well-grounded claim.  Jones 
(Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Following a review of the entire claims folder, the Board 
finds that the veteran's claims of secondary service 
connection for a left hip disability and left rib disability 
are not well grounded.  The veteran contends that his fall 
from a ladder resulting in injuries to his left hip and left 
rib(s) was caused by recurring problems of intermittent 
numbness, pain and spasms in his left leg related to the 
gunshot wound of the left thigh he sustained in service.

Available records reflect that the veteran was seen in the 
emergency room of Lewiston Hospital in March 1994.  The 
emergency room report reflects that the veteran had fallen 
from a ladder while removing snow from the roof of his home.  
He sustained a fracture of the left hip and fractures of the 
6th, 7th and 8th ribs on the left side.  The veteran was 
admitted and underwent an open reduction and internal 
fixation of the left hip with pinning.

On VA orthopedic examination in July 1996, the veteran 
reported that he had lost his balance due to transitory 
numbness in his left leg and fell from a ladder, fracturing 
his left hip.  The diagnostic impression was status post 
gunshot wound of the left thigh.  Examination of the left leg 
showed no swelling, deformity, angulation, false motion, 
shortening or intra-articular involvement.

On VA peripheral nerve examination in July 1996, the veteran 
reported a history of gunshot wound to the left thigh in 
service in 1944.  He reported intermittent numbness in the 
left thigh since service.  The veteran stated that in March 
1993, he fell down a ladder when his left leg gave way 
because of numbness.  On examination, there was no evidence 
of sensory loss or motor loss in the left thigh related to 
the gunshot wound in service.  The VA examiner concluded that 
the veteran had no neurological deficit related to the 
gunshot wound in service and that his fall from the ladder 
was unrelated to the service-connected residuals of a gunshot 
wound of the left thigh.

Medical records clearly show that the veteran sustained 
fractures of the left hip and several ribs on the left side 
as a result of a fall from a ladder.  However, there is no 
medical evidence showing that there is any relationship 
whatsoever between his service-connected residuals of a 
gunshot wound of the left thigh and his left hip and left rib 
disabilities.  Likewise, there is no medical evidence 
suggesting that left hip or rib disability has been made 
worse as a result of the service-connected thigh wound.  
Consequently, the claims of secondary service connection for 
a left hip disability and left rib disability are not well 
grounded.


ORDER

Service connection for a left hip disability as secondary to 
residuals of a gunshot wound of the left thigh is denied.

Service connection for a left rib disability as secondary to 
residuals of a gunshot wound of the left thigh is denied.


REMAND

Initially, the Board notes that the veteran's residuals of a 
gunshot wound of the left thigh have been evaluated under 
38 C.F.R. § 4.73, Diagnostic Code 5314.  However, subsequent 
to filing the current claim for increase, the rating schedule 
for determining the disability evaluations to be assigned for 
muscle injury was changed, effective July 3, 1997.  The RO 
has not yet considered the veteran's claim under the new 
rating criteria.  In the January 1999 supplemental statement 
of the case (SSOC), no mention was made of the change in 
rating criteria since the May 1995 statement of the case 
(SOC) was issued.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Inasmuch as the 
RO has not considered the veteran's claim for entitlement to 
an increased rating for residuals of a gunshot wound of the 
left thigh under both the old and new rating criteria, a 
remand is warranted.

The service medical records reflect that the veteran 
sustained a penetrating gunshot wound of the left thigh 
(Muscle Group XIV) in June 1944.  The wound was treated with 
an incisional debridement.  Thereafter, in February and June 
1951, the veteran was treated for a muscle hernia at the site 
of the old gunshot wound.

On VA peripheral nerve examination in July 1996, the VA 
examiner concluded that there was no evidence of sensory 
loss, motor loss or neurological deficit in the left thigh 
related to the veteran's gunshot wound in service.  On VA 
orthopedic examination in July 1996, there was no swelling, 
deformity, angulation, false motion, shortening or intra-
articular involvement.  The left knee did not exhibit any 
swelling, deformity or instability.  There was full range of 
motion in the left knee.  The veteran was noted to have a 3-
inch long scar on the lateral aspect of the left thigh in the 
lower third portion.  There is a statement that the scar was 
somewhat depressed and tender on palpation.  Later in the 
examination report, the VA examiner states that muscle 
examination revealed no gross loss of muscle tissue in the 
left thigh.  The muscle injured by the gunshot was identified 
as the vastus lateralis.  It was indicated that there was 
some loss of muscle strength due to pain from the lower scar; 
there was some evidence of pain, but no muscle hernia 
present.  The VA examiner then indicated that the 3-inch long 
scar was not tender on palpation.  This conflicts with a 
statement earlier in the report of examination which noted 
that the same gunshot wound scar was depressed and tender on 
palpation.  Based on the finding of the examiner showing pain 
at the scar site, and in light of the conflicting statements 
as to whether the scar was tender on palpation, further VA 
examination is required.  The Board notes that the RO has not 
considered the assignment of a separate compensable rating 
for a tender and painful scar as a residual of the gunshot 
wound of the left thigh pursuant to the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  The criteria 
contained in Diagnostic Code 7804 are not contemplated by 
38 C.F.R. § 4.56 and do not violate the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999).  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected 
residuals of a gunshot wound of the left 
thigh since July 1996, the date of the 
last VA examination.  Based on his 
response, the RO should obtain a copy of 
all treatment records referable to the 
aforementioned service-connected disorder 
from the identified source(s) and 
associate them with the claims folder.

2.  Following receipt of the 
aforementioned evidence, if any, the RO 
should schedule the veteran for a VA 
orthopedic examination.  The examiner 
should review the entire claims folder, 
including a copy of this remand, prior to 
the examination.  The purpose of the 
examination is to assess the current 
severity of the veteran's residuals of a 
gunshot wound of the left thigh.  

All findings should be reported in 
detail.  The RO should furnish the 
examining physician with copies of both 
the old and new rating criteria, 
including copies of changes evident in 
definitions provided in 38 C.F.R. 
§§ 4.55, 4.56.  Following examination of 
the veteran and review of the claims 
folder, the physician should comment as 
to the following:  whether the injury to 
Muscle Group XIV has caused moderate, 
moderately severe, or severe muscle 
damage, and whether the scar at the site 
of the gunshot wound is tender and 
painful on objective demonstration.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO should evaluate 
the service-connected residuals of a 
gunshot wound of the left thigh under 
both the old and new rating criteria.  
The veteran should be assigned a rating 
consistent with whichever rating criteria 
would provide for a higher rating.  The 
RO should consider whether a separate 
rating should be assigned for the scar.  
If any benefit sought on appeal remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to procure clarifying data and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

